Title: To Benjamin Franklin from John Jay, 14 September 1781
From: Jay, John
To: Franklin, Benjamin


Dear Sir
St. Ildefonso 14 Sepr. 1781
You informed M. Franks in a late letter that the Capt. of the Vessell in wch. he came from philada. complained of his having left Cadiz without paying for his passage—
This complaint is unjust. The Majors instructions under M. R. Morris’ hand (which I am acquainted with) mention expressly that he (Mr. Morris) had engaged to pay the passage Money in question to Mr. LaCase at Philada. so that the Major had Evidently nothing to do with it.
The Major tells me you have made him a friendly offer which may possibly again bring him to Europe. There is reason to think he deserves well of his Country, he Appears to me to have a good & warm heart, & should your plan take place, I hope it will conduce to your mutual Satisfaction & advantage.
J J.
